 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       GENEVA Y. JAMES,
 8                          Plaintiff,
                                                     C11-1188 TSZ
 9         v.
                                                     MINUTE ORDER
10     JUDGE COUGHENOUR, et al.,
11                          Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Plaintiff’s motion, docket no. 11, to reopen this matter is DENIED.
14
   Plaintiff is ADVISED that she may not file any further materials in this case. The Clerk
   is DIRECTED not to docket, and to return to plaintiff, any documents plaintiff attempts
15
   in the future to file in this action.
16         (2)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record and to plaintiff pro se.
17
           Dated this 20th day of August, 2019.
18

19                                                  William M. McCool
                                                    Clerk
20
                                                    s/Karen Dews
21                                                  Deputy Clerk

22

23

     MINUTE ORDER - 1
